—In a juvenile delinquency proceeding pursuant to Family Court Act article 3, the appeal is from an order of disposition of the Family Court, Queens County (Sparrow, J.), dated February 9, 1994, which, upon a fact-finding order of the same court dated November 15, 1993, made after a hearing, finding that the appellant had committed an act which, if committed by an adult, would have constituted the crime of criminal trespass in the third degree, adjudged him to be a juvenile delinquent and placed him with the Division for Youth for a period of up to 12 months. The appeal brings up for review the fact-finding order dated November 15, 1993.
Ordered that the order of disposition is affirmed, without costs or disbursements.
Contrary to the appellant’s contention, the evidence is legally *700sufficient to support a finding that the appellant committed an act which, if committed by an adult, would constitute the crime of criminal trespass in the third degree. Moreover, upon the exercise of our factual review power, we are satisfied that the finding is not against the weight of the evidence.
We have reviewed the appellant’s remaining contentions and find them to be without merit. Ritter, J. P., Thompson, Pizzuto and Hart, JJ., concur.